Citation Nr: 1800541	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-32 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right knee strain.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for residuals of a left groin injury.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and C.S.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to January 1975 and June 1988 to December 1988 with additional Army Reserve service, which includes periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A video conference was held before the undersigned Veterans Law Judge (VLJ) in November 2015.

The issues of service connection for bilateral hearing loss and residuals of a left groin injury are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether tinnitus was incurred in service.

2.  The evidence is at least evenly balanced as to whether the Veteran's currently diagnosed right knee strain is related to military service. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for right knee strain have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for tinnitus

The Veteran maintains that as a result of excessive noise exposure during military he now has tinnitus.  The Board will grant service connection as explained below. 

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The Veteran's military noise exposure (the Veteran's MOS as military policeman and his reported duties as demolition instructor during his time in the reserves as well as his extended period of service) and current disability (VA examination report dated in June 2011) are demonstrated, which satisfies the first and second elements of the Shedden/Hansen analysis. 

Concerning a nexus, the Board has considered the medical and lay evidence of record.  The record contains a June 2011 VA medical opinion which is against the claim.  The examiner indicated that the Veteran's tinnitus was related to his bilateral hearing loss, which she found unrelated to military service.  As explain in more detail below, the Board finds the rationale supporting this opinion (regarding the etiology of the bilateral hearing loss) inadequate.  In addition, the Veteran asserts a continuity of symptomatology as he stated the symptoms started in service.  See November 2015 videoconference report.  See also June 2011 VA examination (noting tinnitus type complaints).  The Board considers the Veteran's reports regarding his tinnitus history competent and credible.  This audiologist failed to comment on the Veteran's reports of continuity or explain the significance of repeated acoustic trauma experienced by the Veteran during his periods of service as it relates to tinnitus.  The Board notes a VA audiologist in March 2014 indicated that the Veteran did not report tinnitus; however on review of the record the Veteran has reported tinnitus on various occasions and as noted above, the Board finds the Veteran's statements credible.  

In light of the less than persuasive VA audiological examination report, and finding the Veteran competent and credible, the Board concludes that the evidence for and against the claim is in relative equipoise.  Accordingly, doubt is resolved in the Veteran's favor and the Board finds that the Veteran has tinnitus that is due to his period of service.  Service connection for tinnitus is warranted.     

Service connection for right knee strain

The Veteran further asserts that he has a chronic right knee disability that began during service.

In regard to element (1), current disability, post-service VA examination reports dated in June 2011 and March 2014 include diagnoses of right knee strain.  

In regard to element (2), in-service incurrence, the Veteran contends he originally noticed foot problems in 1972, which eventually led to right knee problems.  He further stated that he complained of right knee problems in 1979.  See hearing testimony pages 11-12.  He also submitted lay statements of fellow service personnel who supported the Veteran's reports of knee pain throughout reserve service.  They are capable of describing and reporting his injuries in service.  The Board realizes that the credibility of some lay statements submitted by the Veteran have been challenged by the RO (See July 2014 statement of the case); however the Board will extend the benefit of the doubt to the Veteran when reviewing the evidence in its entirety.  

In regard to element (3), causal relationship, the record contains VA medical opinion dated in March 2014 which supports the claim.  As all three elements have been satisfied, the Board finds that service connection for right knee strain is warranted.  


ORDER

Service connection for tinnitus is granted.

Service connection for right knee strain is granted. 


REMAND

The Board is requesting VA compensation examinations and medical nexus opinions regarding the etiology of bilateral hearing loss and left groin disabilities.

The Veteran was afforded VA examinations in June 2011 and March 2014 to determine the etiology of the Veteran's bilateral hearing loss.  Although the examiners opined that the Veteran's bilateral hearing loss was not at least as likely as not incurred in or caused by service, neither examiner adequately explain their conclusions or provide a sufficient rationale.  The examiners rationalized that since there was no significant shift in the Veteran's hearing from his entrance into service to his separation, his bilateral hearing loss was unlikely caused by in-service exposure to noise.  The Board finds that not only did the examiners fail to explain why the lack of a significant shift in hearing thresholds would lead them to this conclusion, but they also did not discuss why the Veteran's change in hearing did not constitute a significant shift.  Furthermore, although the examiner provided a detailed history of the Veteran's noise exposure, including his pertinent family and social history, the examiner did not address the Veteran's statements about his in-service exposure to artillery and demolition as well as in-service instances of difficulty hearing, in their rationale.  As such, the Board finds that the examiners' rationale does not adequately explain whether the Veteran's bilateral hearing loss is etiologically related to his service. 

Furthermore in light of the Veteran's testimony and reported medical history, the Board finds that examination and opinion are needed in regard to any residual disability regarding the left groin.   

Accordingly, the case is REMANDED for the following action:

1. Certify the nature of the Veteran's periods of service. As to each period, state definitively whether or not it was federalized service, and whether it was active duty, ACDUTRA, or INACDUTRA. 

2. Afford the Veteran an examination by an audiologist. After conducting a thorough examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss began in service, is related to the Veteran's in-service noise exposure, or is otherwise related to a disease, event, or injury in service.

In making this determination of causation, the examiner is requested to address the evidence of some impaired hearing loss in the right ear on induction examination in February 1972 (35 decibel loss at 4000 Hertz in the right ear). With respect to this finding, the examiner should indicate: (a) whether any preexisting hearing impairment in the right ear on induction increased in severity in service, and if so, (b) whether there is clear and unmistakable evidence (obvious or manifest) that such increase was due to the natural progression of the disorder. As the Veteran is competent even as a layman to report the onset of hearing loss while in service, the examiner must specifically address his report of any manifestation during his service and continuance since, in determining whether his hearing loss was incurred in service. 

In providing answers to the above questions, the examiner is advised that she cannot rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided because doing so would render the opinion inadequate. The examiner should also provide a complete explanation for all conclusions and discuss the possibility of delayed onset hearing loss, as explored in research by Dr. Sharon Kujawa. 

3. Schedule the Veteran for appropriate VA examination to determine the etiology of his claimed left groin disability. The entire e-folder must be made available to and reviewed by the examiner. 

The examiner should identify any current left groin disability, and if a disorder is diagnosed, provide an opinion as to whether it is at least as likely as not (50% or greater probability) that disability had its clinical onset during active service or is related to any in-service disease, event, or injury. In providing the rationale for this opinion, the examiner should take into consideration statements of the Veteran regarding inservice and post service symptoms.

All appropriate tests and studies should be performed and all clinical findings should be reported in detail. A complete rationale must be provided for any opinion offered. 

4. After completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


